Citation Nr: 1607981	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1960 to October 1960, and from January 1961 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of whether new and material evidence has been received to reopen service connection for PTSD.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
The contents of the Veteran's claims file currently available for review by the Board and the AOJ are entirely contained in the Virtual VA system and the Veterans Benefits Management System.  Significantly, it appears that a substantial portion of the pertinent contents of the Veteran's claims file have not been properly associated with these electronic databases and are currently missing and unavailable for review.  Specifically, the October 2009 rating decision is of record, but the electronic claims file is missing at least the following documents: (1) the Veteran's April 2009 claim to reopen service connection, (2) the May 2009 Duty to Assist Notification Letter, (3) two June 2009 statements from the Veteran, (4) the October 2009 VA examination report, (5) VA treatment records dated in 2009, (6) the Notice of Disagreement, (7) the Statement of the Case, and (8) the Substantive Appeal (VA Form 9).  In addition, as the claim is one to reopen service connection, the October 2009 rating decision reflects that the "rating decision and all evidence considered therein dated November 20, 1991," were also considered in adjudication of the Veteran's instant claim; however, these documents are also not contained in the electronic claims file.  

According to a December 2015 Memorandum prepared by personnel at the RO, a 10-day search was conducted for the two-volume physical claims file, including exhausting all resources and contacts; however, the physical claims file was not located.  The Memorandum instructed the RO to proceed with "Rebuilt Folder procedure."  In review of the electronic claims file, however, it is unclear if the RO has begun the procedure to rebuild the Veteran's claims file.  See also M21-1, III.ii.4.  Notably, it does not appear that the Veteran has been properly notified and provided an opportunity to (re-)submit any evidence in support of his claim.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take all procedurally appropriate actions to rebuild the missing contents of the claims file.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.  

2. All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims file must be associated with the claims file.  

3. After completion of the above, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


